l3Z2-/f
  COA #      10-13-00245-CR                                      OFFENSE:         Sexual Abuse of a Child

  STYLE:     Russell Scott Walden v. The State of Texas          COUNTY:          Johnson
  TRIAL COURT:             18th District Court                   »*                                           MOTION
  TRIAL COURT #:           F45382
                                                                      FOR REHEARING IS:
  TRIAL COURT JUDGE:       Hon.John Edward Neill                      DATE:
  DISPOSITION:         AFFIRMED                                       JUDGE:



  DATE:       September 9, 2014
 JUSTICE:      Davis                    PC             S   YES
  PUBLISH:                              DNP:     YES


 CLK RECORD:        8/1/2013 -1 volume                                SUPP CLK RECORD:
 RPT RECORD:        10/11/2013 • 15 volumes                           SUPP RPT RECORD:
 STATE BR:          2/4/2014                                          SUPP BR:
 APP BR:            1/10/2014                                         PROSE BR:




                                  IN THE COURT OF CRIMINAL APPEALS

                                   CCA#                                                                                li



          Pftosc                  Petition                                     Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                            DATE:

                                                                              JUDGE:
DATE:      Ol/Vj
            imm. I- /jr                                                       SIGNED:                       PC:
JUDGE:       fJ.A   Um
                     AaAa/^—                                                   PUBLISH:                   DNP:



                 . MOTION FOR REHEARING IN                                    MOTION FOR STAY OF MANDATE IS:
CCA IS:                   ON
                                                                                                     ON
JUDGE:
                                                                              JUDGE:
                                                                                                                       vm
                                                                                                                       m